[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                         MARCH 28, 2007
                             No. 06-13500               THOMAS K. KAHN
                       ________________________             CLERK


                   D. C. Docket No. 04-00068-CV-CAR-3

JAMES D. DAVIS,
KENNETH DURDEN,
CARL MORROW,
REX WAMER,
JASON STRIBLING,
ANTHONY LOGAN,
RICHARD CARIGNAN, on behalf of themselves and
others similarly situated,

                                                   Plaintiffs-Appellants,

KYLE MACKENZIE, on behalf of himself and others
similarly situated,

                                                   Plaintiff,

                                 versus

CITY OF LOGANVILLE, GEORGIA, a municipal
corporation,

                                                   Defendant-Appellee,

JAMES D. BRIGHT,

                                                   Defendant.
                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                           _________________________

                                     (March 28, 2007)

Before HULL and MARCUS, Circuit Judges, and BARZILAY,* Judge.

PER CURIAM:

         After review and oral argument, we affirm the March 27, 2006 and May 11,

2006 orders of the district court that, taken together, grant summary judgment in

favor of the defendant-appellee on all of the plaintiffs-appellants’ claims. We

affirm for the reasons outlined in these two thorough orders entered by the district

court.

         AFFIRMED.




         *
        Honorable Judith M. Barzilay, Judge, United States Court of International Trade, sitting
by designation.

                                                2